PATRICK J. DUGGAN, District Judge.
This matter was submitted to the panel on briefs on March 30, 2010, with arguments addressing the merits of the underlying order of the National Labor Relations Board (“the Board”). On June 17, 2010, however, the United States Supreme Court issued its decision in New Process Steel, L.P. v. NLRB, — U.S. --, 130 S.Ct. 2635, 177 L.Ed.2d 162 (2010), holding that the Board lacks authorization to act when it has fewer than three current members. There is no dispute that the underlying order in this case was issued at a time when there were only two members on the Board.1 In light of the Supreme Court’s decision in New Process Steel, we sua sponte REMAND for proceedings consistent with that opinion.

. A member of the Board's General Counsel contacted the Clerk’s Office on June 21, 2010, indicating the Board's intent to file motions to remand in all cases pending before the Court affected by the New Process Steel decision, including this one. The motion, however, has not yet been filed.